Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 26, 1964 on his plea of guilty, convicting him of attempted burglary in the third degree, and imposing sentence as a second felony offender. Judgment affirmed. In our opinion, the defendant evinced no proper ground for invoking the discretion of the sentencing court so as to allow the withdrawal of his plea of guilty. Counsel’s present claims that the defendant was insane at the time of his plea and at the time of sentence are not sustained by the almost contemporaneous psychiatric report which the sentencing court had before it. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.